Title: From Thomas Jefferson to Louis Hue Girardin, 9 November 1824
From: Jefferson, Thomas
To: Girardin, Louis Hue


Dear Sir
Monto
Nov. 9. 24.
Your favor of Oct. 27. came to hand while Gl La Fayette is with us. I took an early occn to inform him of your wish to write memoirs of him , and  my opn that he would be satisfied with what you would do. he expressed a disposn entirely favble but did not give any positive answer, he will be at Baltimore in the course of this month when you will have an oppty of conversing with him, or if not then you can visit him at Washn where he will be after the meeting of Congress. I am glad you have determd to detach your history from that of Virga which has  been a burthen to it. a better edn will surely have a better sale & especially with the addn of the vol. not yet edited. I thank you for Pulaski’s vindicn and still more I thank your daur for the colored drawing of Monto, it is beatifully done. I send it without any indication from whom it came, but that suggested by the name at the bottom, your letter first informs  me to whom to direct my acknolmts which I pray you to do for me in the most respectful terms and that you will accept for yourself the assurance of my contind esteem & respectTh: J.